                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION


VALENTE TREJO,

       Plaintiffs,
                                                      CASE NO.:
vs.

GMZ MASONRY & CONCRETE, INC.
a Florida Profit Corporation,

      Defendant.
_______________________________/

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, VALENTE TREJO (hereinafter “Plaintiff”) by and

through the undersigned counsel, and files this Complaint against Defendant, GMZ

MASONRY & CONCRETE, INC., (hereinafter “GMZ”) (hereinafter “Defendant”) and

states as follows:

                                     JURISDICTION

       1. Jurisdiction in this Court is proper as the claims are brought pursuant to the

Fair Labor Standards Act, as amended, (29 U.S.C. §201, et seq., hereinafter called the

“FLSA”) to recover overtime wages, an additional equal amount of liquidated damages,

obtain declaratory relief, and reasonable attorney’s fees and costs.

       2. The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

§216(b).

       3. This Court has the authority to grant declaratory relief pursuant to the FLSA

and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.
                                        PARTIES

        4. At all times material hereto, Plaintiff, VALENTE TREJO, is and was a

resident of Lee County, Florida.

        5. At all times material hereto, GMZ MASONRY & CONCRETE, INC. was and

continues to be a Florida Profit Corporation.

        6. Further, at all times material hereto, GMZ MASONRY & CONCRETE, INC.

was, and continues to be, engaged in business in Florida, with a principle place of

business in Lee County, Florida.

        7. At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of §7 of the FLSA.

        8. At all times material hereto, Plaintiff was an “employee” of the Defendant

within the meaning of FLSA.

        9. At all times material hereto, Defendant was the “employer” within the

meaning of FLSA.

        10. Defendant was and continues to be an “employer” within the meaning of

FLSA.

        11. At all times material hereto, Defendant was and continue to be an “enterprise

engaged in commerce” within the meaning of FLSA.

        12. Based upon information and belief, the annual gross revenue of Defendant is

in excess of $500,000.00 per annum during the relevant time periods.

        13. At all times material hereto, Defendant has two (2) or more employees

handling, selling, or otherwise working on goods or materials that had been moved in or

produced for commerce.




                                                2
       14. At all times material hereto, Plaintiff was “engaged in commerce” and subject

to individual coverage of the FLSA.

       15. The additional persons who may become Plaintiffs in this action are/were

employees of Defendant, who held similar positions to Plaintiff and who (a) worked in

excess of forty (40) hours during one or more weeks during the relevant time periods but

who did not receive pay at one and one-half times their regular rate for their hours

worked in excess of forty (40) hours.

       16. At all times material hereto, the work performed by Plaintiff was directly

essential to the business performed by Defendant.

                               STATEMENT OF FACTS

       17. Plaintiff, VALENTE TREJO worked for Defendant from November 2017

until September 28 2019.

       18. At various material times hereto, Plaintiff worked for Defendant in excess of

forty (40) hours within a work week.

       19. At various material times hereto, Defendant failed to compensate Plaintiff,

and others similarly situated to him, for all hours worked.

       20. Specifically, the Defendant did not pay Plaintiff time and one-half for hours

worked over 40 hours in a workweek.

       21. As a result he has not been properly compensated for all hours worked

including overtime wages.

       22. From at least November 2017 and continuing through September 28, 2019,

Defendant failed to compensate Plaintiff at a rate of one and one-half times his regular

rate for all hours worked in excess of forty (40) hours in a single work week.




                                             3
       23. Plaintiff should be compensated at the rate of one and one-half times his

regular rate for those hours worked in excess of forty (40) hours per week as required by

the FLSA.

       24. Defendant has violated Title 29 U.S.C. §206 and §207 from at least November

2017 and continuing through September 28, 2019, in that:

               a. Plaintiff worked in excess of forty (40) hours per week for the period

                   of employment with Defendant;

               b. No payments, and provisions for payment, have been made by

                   Defendant to properly compensate Plaintiff for overtime wages, at the

                   statutory rate of one and one-half times his regular rate for those hours

                   worked in excess of forty (40) hours per week as provided by the

                   FLSA;

               c. Defendant has failed to maintain proper time records as mandated by

                   the FLSA.

       25. Plaintiff has retained the BERKE LAW FIRM, P.A. to represent him in the

litigation and have agreed to pay the firm a reasonable fee for its services.

                                 COUNT I
          VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

       26. Plaintiff, VALENTE TREJO realleges and incorporate paragraphs 1 through

25 of the Complaint as if fully set forth herein.

       27. From at least November 2017 and continuing through September 28, 2019,

Plaintiff worked in excess of forty (40) hours per week for which he was not

compensated at the statutory rate of one and one-half times their regular rate of pay.




                                              4
       28. Plaintiff, VALENTE TREJO was and is entitled to be paid at the statutory rate

of one and one-half times his regular rate of pay for those hours worked in excess of forty

(40) hours.

       29. At all times material hereto, Defendant failed and continues to fail to maintain

proper time records as mandated by the FLSA.

       30. Defendant’s actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidences by its failure to compensate Plaintiff at the statutory

rate of one and one-half times his regular rate of pay for the hours worked in excess of

forty (40) hours per week when it knew, or should have known, such was, and is due.

       31. Defendant has failed to properly disclose or apprise Plaintiff of their rights

under the FLSA.

       32. Due to intentional, willful, and unlawful acts of Defendant, Plaintiff, and

others similarly situated, suffered and continue to suffer damages and lost compensation

for time worked over forty (40) hours per week, plus liquidated damages.

       33. Plaintiff is entitled to an award of reasonable attorney’s fees and costs

pursuant to 29 U.S.C. §216(b).

       34. At all times material hereto, Defendant failed to comply with Title 29 and

United States Department of Regulations, 29 C.F.R. §516.2 and §516.4, with respect to

those similarly situated to the named Plaintiff by virtue of the management policy, plan

or decision that intentionally provided for the compensation of such employees at a rate

less than time and a half for their overtime.

       35. Based upon information and belief, the employees and former employees of

Defendant similarly situated to Plaintiff, VALENTE TREJO was not paid proper




                                                5
overtime for hours worked in excess of forty (40) in one or more workweeks because

Defendant failed to properly pay Plaintiff proper overtime wages at time and a half the

regular rate of pay for such hours.

       WHEREFORE, Plaintiff, VALENTE TREJO respectfully requests that judgment

be entered in his favor against Defendant:

           a. Declaring, pursuant to 28 U.S.C. §2201 and §2202, that the acts and
               practices complained of herein are in violation of the maximum hour
               provisions of the FLSA;
           b. Awarding Plaintiff overtime compensation in the amount due to him for
               time worked in excess of forty (40) hours per week;
           c. Awarding Plaintiff liquidated damages in an amount equal to the overtime
               award;
           d. Awarding Plaintiff reasonable attorney’s fees and costs and expenses of
               the litigation pursuant to 29 U.S.C. §216(b);
           e. Awarding Plaintiff pre-judgment interest;
           f. Issue an Order, as soon as is practicable, authorizing Plaintiff to send
               notice of the instant lawsuit to all similarly situated non-exempt
               employees employed by Defendants within the past three years.
           g. Plaintiff demands Trial by Jury on all issues so triable.
Respectfully submitted on this 18th day of February 2020.

                                              BERKE LAW FIRM, P.A.



                                      By:     ___________________
                                              Bill B. Berke, Esq.
                                              Florida Bar No. 0558011
                                              billbberke@gmail.com
                                              4423 Del Prado Blvd. S.
                                              Cape Coral, FL 33904
                                              Telephone: (239) 549-6689
                                              Attorney for Plaintiff




                                             6
